320 S.W.3d 776 (2010)
Christopher A. BATES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71258.
Missouri Court of Appeals, Western District.
September 28, 2010.
Susan L. Hogan, Kansas City, MO, for Appellant.
Robert J. Bartholomew, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, P.J., THOMAS H. NEWTON, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Christopher A. Bates appeals the motion court's judgment denying post-conviction relief. Mr. Bates pleaded guilty to several offenses and claims that plea counsel was ineffective for misrepresenting the maximum sentence he would receive.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).